DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/14/2020 and 5/17/2018 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 10 and 17 have been withdrawn from consideration. Claims 1-9 and 11-16, and 18- 20 have been examined. Claims 1, 13, and 20 are the independent claims. Claims 1-8, 10, 12, 13, 17, and 20 have been amended. This Non-FINAL Office action is in response to the “Amendments and Remarks” received on 2/26/2021.

Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 2/26/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Non-FINAL office action and therefore the prior arguments are considered moot.
	However, since the Office is using the same prior art, the Office will address all remarks that remain relevant.
Claim 1: Applicant remarks “Wilken does not teach predicting biomass based on a forward-looking sensor image (e.g., a camera image) and a conversion factor as recited in claim 1" and the Office respectfully disagrees.
It appears that applicant is reading claimed subject matter from the specification that is not in the claims into the arguments. Nowhere in the claims does it require that the forward-looking sensor be a camera with images, nor does it state the biomass is predicted. Claim 1 requires a forward-looking crop sensor and later states “values indicative of biomass of the crop” and this is not what applicant is arguing. Further, it remains the Office’s stance that the cited prior anticipates the claimed subject matter, as currently presented. Therefore the Office respectfully disagrees.
Claim 1: Applicant remarks “The present claim 1 enables the forward-looking sensor to simply sense a crop volume and apply the conversion factor to obtain 
First, the cited paragraphs Wilken, clearly disclose that there are two sensor systems in Wilken, an environmental sensor system, and a harvesting processing sensor system. Each one of these systems data is used, continuously and with timing offset to control the automated vehicle at the opportune time, as cited. Further, the Office agrees with applicants assessment that Wilkens environmental sensors as used and do measure the external environment, mass, height, types and many other factors around the automated vehicle [Wilken, ¶ 0061-0063] to control the vehicle, with the harvesting sensors data. 
The harvesting process sensors, measure “having multiple harvesting-process sensors for determining harvesting-process parameters resulting from the harvesting process, such as “threshing losses”, “broken grain portion”, “material feed height”, “separation losses”, “cleaning losses”, “slip threshing-unit drive”, “fuel consumption”, 
Claim 1: Applicant remarks “Wilken is simply silent as to the conversion factor and the generation of biomass values of a crop based on a conversion factor and a sensor signal indicative of a characteristic of the crop” and the Office respectfully disagrees.
Wilken, clearly disclose that there are two sensor systems, an environmental sensor system (paragraph 0059), and a harvesting processing sensor system (paragraph 0058) and each one of these systems data is used, to create data (conversion factor) continuously and with timing offsets to control the automated vehicle 
Claim 1: Applicant remarks “Wilken teaches the determination of crop mass based solely on environmental information” and the Office respectfully disagrees.
Wilken, clearly disclose that there are two sensor systems, an environmental sensor system (paragraph 0059), and a harvesting processing sensor system (paragraph 0058) and each one of these systems data is used, to create data (conversion factor) continuously and with timing offsets to control the automated vehicle at the opportune time, as cited and can be seen in Figure 3 and paragraph 0060-0063. Therefore the Office respectfully disagrees with applicants arguments.
Claim 13: Applicant remarks “Applicant submits that Wilken fails to teach or suggest, among other things, predicting a crop biomass value of crop at a second sensed region based on an adapted conversion value and a crop characteristic value of the crop at the second sensed region as recited in independent claim 13” and the Office respectfully disagrees.
Wilken, clearly disclose that there are two sensor systems, an environmental sensor system (paragraph 0059), and a harvesting processing sensor system (paragraph 0058) and each one of these systems data is used, to create data (conversion factor) continuously and with timing offsets to control the automated vehicle at the opportune time, as cited and can be seen in Figure 3 and paragraph 0060-0063. While in Claim 13 the terms are different based on first sensed region and first region and predicted in second region, it remains the Office’s stance that Wilken still clearly 
Claim 20: Applicant remarks “Applicant submits that Wilken fails to teach or suggest, among other things, predicting a crop biomass value of crop at a second sensed region based on an adapted conversion value and a crop characteristic value of the crop at the second sensed region as recited in independent claim 20” and the Office respectfully disagrees.
Wilken, clearly disclose that there are two sensor systems, an environmental sensor system (paragraph 0059), and a harvesting processing sensor system (paragraph 0058) and each one of these systems data is used, to create data (conversion factor) continuously and with timing offsets to control the automated vehicle at the opportune time, as cited and can be seen in Figure 3 and paragraph 0060-0063. While in Claim 20 the terms are different based on first sensed region and first region and predicted in second region, it remains the Office’s stance that Wilken still clearly discloses the claimed subject matter. Therefore the Office respectfully disagrees with applicants arguments.
Dependent claims: Applicant further argues that the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.

                                        Non-Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Objection
	Claim 3 has a typo “biomass being processed when the crop from the sensed region is affects” and the “is” appears to be a typo the must be removed. The Office is interpreting this accordingly. Appropriate action is requested.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-16, and 18-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wilken et al.  (United States Patent Publication 2016/0309656).
With respect to Claim 1: Wilken discloses “An agricultural harvesting machine” [Wilken, Abstract and Figure 1]; 
“comprising: a controllable subsystem” [Wilken, ¶ 0054-0056]; 

“in front of the agricultural harvesting machine in a direction of travel” [Wilken, ¶ 0057-0070];  
“and generate crop characteristic sensor signals having values indicative of the characteristic of the crop” [Wilken, ¶ 0059]; 
“a component sensor configured to detect a characteristic of a component of the agricultural harvesting machine that is indicative of a biomass being processed by the agricultural harvesting machine” [Wilken, ¶ 0057-0070]; 
“and generate component characteristic sensor signals indicative of the characteristics of the component” [Wilken, ¶ 0058];
“conversion factor generator logic configured to receive a first crop characteristic sensor signal generated by a forward-looking crop sensor having a first value indicative of the characteristic of crop in a first sensed region in front of the agricultural harvesting machine in a direction” [Wilken, ¶ 0057-0070 and Figure 3];
“receive a first component characteristic sensor signal generated by the component sensor having a value indicative of the characteristic of the component corresponding to the crop from the first sensed region” [Wilken, ¶ 0057-0070];
“adapt a conversion factor used to convert the values indicative of the characteristic of the crop to values indicative of biomass of the crop” [Wilken, ¶ 0057-0071 and Figures 4a-4b]; 

“volume-to-biomass conversion logic configured to: receive a second crop characteristic sensor signal generated by the forward-looking crop sensor having a second value indicative of the characteristic of crop in a second sensed region in front of the agricultural harvesting machine in a direction of travel” [Wilken, ¶ 0057-0071 and Figures 4a-4b];
“receive the adapted conversion factor” [Wilken, ¶ 0057-0071];
“and generate a value indicative of a biomass of crop in the second sensed region based on the second crop characteristic sensor signal and the adapted conversion factor” [Wilken, ¶ 0057-0071 and Figures 4a-4b];
“recommendation logic configured to receive the value indicative of the biomass of crop m the second sensed region and generate a recommendation to change operation of the controllable subsystem” [Wilken, ¶ 0057-0071 and Figures 4a-4b];
“based on the value indicative of the biomass of crop in the second sensed region and a control system that controls the controllable subsystem based on the generated recommendation” [Wilken, ¶ 0057-0071 and Figures 4a-4b].
With respect to Claim 2: Wilken discloses “The agricultural harvesting machine of claim 1 and further comprising: volume generator logic configured to receive the crop characteristic signals and generate a crop volume signals indicative of a volume of crop in the sensed regions” [Wilken, ¶ 0058-0063].
Claim 3: Wilken discloses “The agricultural harvesting machine of claim 2, wherein the conversion factor is a volume-to-biomass conversion factor and wherein the conversion factor generator logic is configured to receive the crop volume signal and a component characteristic signal indicative of the biomass being processed when the crop from the sensed region is affects the operation of the components and adapt the volume-to-biomass conversion factor based on the crop volume signal and the component characteristic sensor signal indicative of the biomass” [Wilken, ¶ 0058-0063].
With respect to Claim 4: Wilken discloses “The agricultural harvesting machine of claim 2, wherein the forward-looking crop sensor comprises: a crop height detector configured to detect an average height of the crop over the sensed regions in front of the agricultural harvesting machine” [Wilken, ¶ 0058-0063].
With respect to Claim 5: Wilken discloses “The agricultural harvesting machine of claim 1, further comprising: a threshing rotor; an actuator that drives the threshing rotor; and wherein the component sensor comprises: a rotor actuator sensor configured to detect a rotor metric indicative of a load on the threshing rotor” [Wilken, ¶ 0047-0052].
With respect to Claim 6: Wilken discloses “The agricultural harvesting machine of claim 1, further comprising: time offset logic configured to determine a time offset between a first time, when the forward looking crop sensor detects the characteristic of the crop and a second time, when the crop sensed by the forward-looking sensor is being processed by the agricultural harvesting machine 
With respect to Claim 7: Wilken discloses “The agricultural harvesting machine of claim 6, wherein the conversion factor generator logic is configured to correlate the first crop characteristic sensor signal and the first component characteristic sensor signals based on the time offset” [Wilken, ¶ 0063-0066 and Claim 15].
With respect to Claim 8: Wilken discloses “The agricultural harvesting machine of claim 4, wherein the volume generator logic is configured to receive  topographic values indicative of an elevation of the sensed regions” [Wilken, ¶ 0062-0066 and Claim 8]; 
“and wherein the volume generator logic is configured to determine the crop volume of crop in the sensed region, based at least in part on the topographic value” [Wilken, ¶ 0062-0066 and Claim 8].
With respect to Claim 11: Wilken discloses “The agricultural harvesting machine of claim 1, and further comprising: a propulsion subsystem, wherein the recommendation logic generates a ground speed recommendation and wherein the control system controls the propulsion subsystem based on the ground speed recommendation” [Wilken, ¶ 0028].
With respect to Claim 12: Wilken discloses “The agricultural harvesting machine of claim 1, further comprising: data store interaction logic that stores the adapted conversion factor in a data store” [Wilken, Abstract].
 Claims 13-16 and 18-19: all limitations have been examined with respect to the machine in claims 1-8. The method taught/disclosed in claims 13-16 and 18-19 can clearly perform on the machine of claims 1-8. Therefore claims 13-16 and 18-19 are rejected under the same rationale.
Office Note: Since Wilken performs this method, cyclically, it remains the Office’s stance that it accounts for multiple regions as Claim 13 requires and even though different names are being used for sensed region vs first region, it remains the Office stance that the cited prior art stills anticipates the claimed subject matter.. 
With respect to Claim 20: all limitations have been examined with respect to the machine in claims 1-8. The method taught/disclosed in claim 20 can clearly perform on the machine of claims 1-8. Therefore claim 20 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 9 is rejected under 35 USC 103 as being unpatentable over Wilken et al.  (United States Patent Publication 2016/0309656) in view of Jung et al. (United States Patent Publication 2015/0230403).
With respect to Claim 9: While Wilken discloses “The agricultural harvesting machine of claim 1, wherein the adaptation logic intermittently calculates the conversion factor” [Wilken, ¶ 0057-0070];
Wilken does not specifically state using a least mean squared algorithm.
	Jung, which is also a working machine and calculates time variations, teaches “wherein the adaptation logic utilizes a least mean square algorithm” [Jung, ¶ 0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jung into the invention of Wilken to not only include measuring environmental data and 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669